               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 3:20-cv-00059-MR


JIMMY SEVILLA-BRIONES,           )
                                 )
                     Petitioner, )
                                 )                      MEMORANDUM OF
               vs.               )                      DECISION AND ORDER
                                 )
ERIK A. HOOKS, Secretary of      )
                             1
Department of Public Safety,     )
                                 )
                     Respondent. )
________________________________ )

       THIS MATTER is before the Court on the Petitioner’s Application to

Proceed in District Court Without Prepaying Fees or Costs [Doc. 5]; “Petition

for Removal of Procedural Judgments” [Doc. 7]; Motions to Amend Petition

for Habeas Corpus [Doc. 8; Doc. 9]; Motion to Proceed in Forma Pauperis

[Doc. 10]; Motion for Appointment of Counsel [Doc. 12]; and Motion for Stay

[Doc. 14].




1 Rule 2(a) of the Rules Governing Section 2254 Cases in the United States District
Courts requires that “the petition must name as respondent the state officer who has
custody” of the petitioner. Rule 2(a), 28 U.S.C. foll. § 2254. North Carolina law mandates
that the Secretary of the Department of Public Safety is the custodian of all state inmates
and has the power to control and transfer them. See N.C. Gen. Stat. § 148-4 (2017) (“The
Secretary of Public Safety shall have control and custody of all prisoners serving sentence
in the State prison system[.]”). Accordingly, Erik A. Hooks, the current Secretary of Public
Safety, is the proper respondent in this action.


         Case 3:20-cv-00059-MR Document 15 Filed 11/10/20 Page 1 of 4
      The Petitioner has previously filed a § 2254 petition that was dismissed

as untimely. Sevilla-Briones v. Perry, No. 3:17-cv-00056-FDW (W.D.N.C.)

at Doc. 8. The Petitioner filed a second § 2254 petition that was dismissed

as an unauthorized successive habeas petition. Sevilla-Briones v. Woods,

No. 3:19-cv-00047-FDW (W.D.N.C.) at Doc. 7; see 28 U.S.C. §

2244(b)(3)(A). As the Court explained in its Order dismissing the Petitioner’s

second § 2254 petition, the Fourth Circuit Court of Appeals must give the

Petitioner authorization to file a successive habeas petition before it can be

considered by the Court. Sevilla-Briones v. Woods, No. 3:19-cv-00047-FDW

(W.D.N.C.) at Doc. 7.

      On January 28, 2020, the Petitioner filed the present habeas petition,

which constitutes his third habeas petition challenging his 2013 conviction.

[Doc. 1]. On February 3, 2020, the Court dismissed the Petitioner’s petition

on the grounds that he failed to demonstrate that the Fourth Circuit Court of

Appeals authorized him to file a successive habeas petition. [Doc. 3].2

Although the Petitioner never paid the filing fee or filed a motion to proceed

in forma pauperis, the Court “granted in forma pauperis status for the

purpose of § 2254 Rule 4 review only[.]” [Id. at 2].



2 The Honorable Frank D. Whitney presiding.   On April 24, 2020, this matter was
reassigned to the undersigned.
                                      2

        Case 3:20-cv-00059-MR Document 15 Filed 11/10/20 Page 2 of 4
      The Petitioner has filed several new motions on the docket of this case

after the Court dismissed his habeas petition. [Doc. 5; Doc. 7; Doc. 8; Doc.

9; Doc. 10’ Doc. 12; Doc. 14]. None of those motions establish that the

Fourth Circuit Court of Appeals has given the Petitioner authorization to file

a successive habeas petition.3 Because the Petitioner’s habeas petition has

already been dismissed, there is no case properly before this Court.

Accordingly, the Petitioner’s motions will be denied.

      Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases,

the Court declines to issue a certificate of appealability as Petitioner has not

made a substantial showing of a denial of a constitutional right. 28 U.S.C. §

2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in order to

satisfy § 2253(c), a petitioner must demonstrate that reasonable jurists would

find the district court's assessment of the constitutional claims debatable or

wrong); Slack v. McDaniel, 529 U.S. 474, 484 (2000) (holding that when relief

is denied on procedural grounds, a petitioner must establish both that the

correctness of the dispositive procedural ruling is debatable, and that the

petition states a debatably valid claim of the denial of a constitutional right).




3 While the Petitioner filed an Application to Proceed in District Court Without Prepaying
Fees or Costs [Doc. 5] and a Motion to Proceed in Forma Pauperis, [Doc. 10], the Court
has already granted the Petitioner in forma pauperis status for the purpose of § 2254
review.
                                            3

         Case 3:20-cv-00059-MR Document 15 Filed 11/10/20 Page 3 of 4
                                  ORDER

     IT IS, THEREFORE, ORDERED that:

     (1) The Petitioner’s Application to Proceed in District Court Without

Prepaying Fees or Costs [Doc. 5] is DENIED;

     (2) The Petitioner’s “Petition for Removal of Procedural Judgments”

[Doc. 7] is DENIED;

     (3) The Petitioner’s Motions to Amend his Petition for Habeas Corpus

[Doc. 8; Doc. 9] are DENIED;

     (4) The Petitioner’s Motion to Proceed in Forma Pauperis [Doc. 10] is

DENIED;

     (5) The Petitioner’s Motion for Appointment of Counsel [Doc. 12] is

DENIED; and

     (6) The Petitioner’s Motion for Stay [Doc. 14] is DENIED.

     IT IS FURTHER ORDERED that the Court declines to issue a

certificate of appealability pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases.

     The Clerk of Court is directed to close this civil case.
                               Signed: November 10, 2020
IT IS SO ORDERED.




                                         4

       Case 3:20-cv-00059-MR Document 15 Filed 11/10/20 Page 4 of 4
